Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 5, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Albouze (US 2019/0102924), and further in view of Kurakake et al. (JP 08077337).
As per claim 1, Albouze discloses an apparatus comprising:  

3a front facing camera 
5a display device (Figure 2; [0025]), 
a processing unit in communication with the motion sensor, the front facing camera, and the display device (Figure 14, item 1404), and
6an embedding application resident on the system (Figure 14, item 1450) that once activated is configured to:  
7activate the front facing camera (Figure 14, item 1440 and [0118]-[0120] where the I/O controllers controls the functions of the device); 
8capture a selfie or select one or more precaptured selfies from a plurality of precaptured selfies stored in an image database on the system and/or in a dedicated image database associated with the application using motion based selection processing or hard selection process ([0024] [0025] where the camera captures as selfie; [0028] where the images can be stored; [0031] where data could be stored in the media database);  
9capture current surroundings image data, via the front facing, the surroundings image data including environmental data, trigger data, or any combination thereof ([0027] when the camera captures an image the surroundings image is also captured; [0028] where background objects could be detected; [0031] where the surrounding image data includes media metadata which includes image location information and image depth data, which are considered environmental data; [0086] where a graphical element (which are considered preset data, predefined data or trigger data) could be selected for triggering a group selfie mode); 
12generate a list of selectable backgrounds derived from the surrounding image data  and display the list of selectable backgrounds ([0060] [0066] where the background images can be saved to and selected from a media database; [0064] where the selfies and background image can be presented as a preview);  
14select a particular selectable background, wherein the selection occurs using motion based select processing ([0059] [0071] where a background could be touch selected; [0109] When the disclosure refers to “select” or “selecting” user interface elements in a GUI, these terms are understood to include clicking or “hovering” with a mouse or other input device over a user interface element, or touching, tapping or gesturing with one or more fingers or stylus on a user interface element);  
removefrom the one or more precaptured selfies to form one or more processed selfies ([0056] [0059] where selfie image is removed of background image);  
17dynamically or manually embed the one or more 18processed selfies into or onto the particular selectable background ([0060] where the user can select a background image from media database; [0064] where the GUI can compose the selfie and background images into a synthetic group selfie); and  
19generate and store a resulting image in the image database and/or the dedicated image database 
It is noted Albouze does not explicitly teach 
generate a list of selectable backgrounds derived from the surrounding image data  and display the list of selectable backgrounds and select a particular selectable background; however, this is known in the art as taught by Kurakake et al., hereinafter Kurakake. Kurakake discloses an image output system in which a plurality of selectable background images are displayed to be selected (page 3, line 19-21, 29-48).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kurakake into Albouze because Albouze discloses a method of generating a selfie image and Kurakake discloses a plurality of background images could be generated and selectable for the purpose of improving the user experience.

As per claim 13, Albouze and Kurakake demonstrated all the elements as disclosed in claim 1, and Albouze further discloses wherein the apparatus is a mobile device or wearable device (Figure 2; [0002]).  
As per claim 14, Albouze and Kurakake demonstrated all the elements as disclosed in claim 3, and Albouze further discloses   

As per claim 15, Albouze and Kurakake demonstrated all the elements as disclosed in claim 4, and Albouze further discloses wherein 
the motion sensor is selected from the group consisting of digital cameras, optical scanners, 3optical roller ball devices, touch pads, inductive pads, capacitive pads, holographic devices, laser 4tracking devices, thermal devices, EMF sensors, wave form sensors, arrays of such devices, and Page 3 CWUB bSkie DSD...TlMPF~]P d~gQQ131UTLQ131UTLR 27MAV2ONFOAwpdmixtures or combinations thereof (Figure 14 is a camera containing motion sensor; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extent the function to the claimed device for the purpose of achieving versatilities of the devices),  
the input device is selected from the group consisting of an eye tracking input device, a head 2tracking input device, a glove input device, a body suit input device, and  combinations thereof ([0115] and Figure 2 is a smart phone is a detached input device; as for input devices with the claimed functions, since the claimed functions are notoriously well known in the art (Official Notice), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extent the function to the claimed input devices for the purpose of achieving versatilities of the input devices), and 
9the feedback devices is selected from the group consisting of an eye tracking input device, 10a head tracking input device, a glove input device, a body suit input device, or other detached input 11device, a haptic device, a speaker, and combinations thereof (as for devices with the claimed feedback functions, since the claimed functions are notoriously well known in the art (Official Notice), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extent the function to the claimed feedback devices for the purpose of achieving versatilities of the input devices.)
Claim 8 is an apparatus claim with limitation similar to claims 1, 3 and 4, combined and, therefore, is similarly rejected as claims 1, 3 and 4, combined.
Claims 10 and 12 are apparatus claims with limitations similar to claims 5 and 7, respectively; therefore, are similarly rejected as claims 5 and 7, respectively. 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Albouze (US 2019/0102924) and Kurakake et al. (JP 08077337) as applied to claim 1 above, and further in view of Wiesel et al. (US 2019/0050427).
As per claim 12, Albouze and Kurakake demonstrated all the elements as disclosed in claim 1. It is noted Albouze and Kurakake do not explicitly teach the claim 2 limitations; however, this is known in the art as taught by Wiesel et al., hereinafter Wiesel. Wiesel discloses 
prior to the select of the one or more precaptured selfies, 2retrieve a set of precaptured selfies from the image database or the dedicated image database ([0578] where previously stored selfie photos are retrieved; [0551] and Figure 35, where a selfie image is selectable by clicking);  
3display the plurality of precaptured selfies ([0551] where the selfie images could be displayed on a scrollable area); and
4scroll through the plurality of precaptured selfies using motion based select processing ([0551] where the images are scrollable).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wiesel into Albouze and Kurakake because Albouze and Kurakake disclose generating a selfie image and Wiesel discloses more controls to generate a selfie for the purpose of improving the user experience.
Claim 9 is an apparatus claim with limitation similar to claim 2, therefore is similarly rejected as claim 2.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Albouze (US 2019/0102924) and Kurakake et al. (JP 08077337) as applied to claim 1 above, and further in view of Lin (EP 3182202A1).
As per claim 22, Albouze and Kurakake demonstrated all the elements as disclosed in claim 1, and Albouze further discloses 24the manually embed allows a user to place the one or more processed selfies anywhere within 5the particular selectable background ([0060] where the user can select a background image from media database; [0064] where the GUI can compose the selfie and background images into a synthetic group selfie). 
It is noted Albouze and Kurakake do not explicitly teach
dynamically embed places the one or more processed selfies in the particular background 3based on the trigger data. However, this is known in the art as taught by Lin. Lin discloses a display method in which an image of the selfie person is determined to be displayed in a specific position of a taken photo according to the selfie parameters ([0029] where the selfie parameters are considered as trigger data).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lin into Albouze and Kurakake because Albouze and Kurakake disclose a method of embedding a selfie image on a background and Lin further discloses the selfie image could be positioned with a trigger data (selfie parameters) for the purpose of increasing displaying options.
Claim 23 is a system claim with limitation similar to claim 22, therefore is similarly rejected as claim 22.

Claims 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Albouze (US 2019/0102924) and Kurakake et al. (JP 08077337), and further in view of Song et al. (US 2020/0293812).
As per claim 16, Albouze and Kurakake demonstrated all the elements as disclosed in claim 1, and Albouze further discloses wherein each of the selectable backgrounds comprising a real environment or a virtual environment derived from the surroundings data and including background elements ([0028] where the background image includes background objects; [0057] since the background image is extract from a selfie image, it could be considered an environment derived from surroundings data).
Albouze and Kurakake disclose taking picture with surrounding environment data. It is noted Albouze and Kurakake do not explicitly teach 2the background elements comprising  one or more real-world persons, one or more virtual-world persons, one or more virtual things, one or more real-world animals, one or more 3virtual animal, one or more real world plants, one or more virtual plants, one or more real-world objects, one or more virtual objects, or 4combinations thereof. However, this is known in the art as taught by Song et al., hereinafter Song. Song discloses an image feature detection method in which a person, a building, printed media, a barcode, a logo, an animal, a plant, a toy, a low-texture object, and a high-texture object located within the surrounding environment could be detected (page 11, claims 37-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Song into Albouze and Kurakake because Albouze and Kurakake disclose a method of manipulating a selfie image and Song further discloses the various environmental objects could be detected for the purpose of improving the user experience.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Albouze (US 2019/0102924), Kurakake et al. (JP 08077337), Song et al. (US 2020/0293812)., and further in view of Lin (EP 3182202A1).
As per claim 7, Albouze, Kurakake and Song demonstrated all the elements as disclosed in claim 6, and Albouze further discloses Prior to the generate and store resulting image, manipulate the one or more processed selfies or background elements (l0066] and Figure 11-13 depict the manipulation process).
It is noted Albouze, Kurakake and Song do not explicitly teach
Dynamically embed the one or more processed selfies or the one or more manipulated selfies into or onto the particular selectable background based on the trigger data. However, this is known in the art as taught by Lin. Lin discloses a display method in which an image of the selfie person is determined to be displayed in a specific position of a taken photo according to the selfie parameters ([0029] where the selfie parameters are considered as trigger data).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lin into Albouze, Kurakake and Song because Albouze, Kurakake and Song disclose a method of embedding a selfie image on a background and Lin further discloses the selfie image could be positioned with a trigger data (selfie parameters) for the purpose of increasing displaying options.

Claims 11 and 12 are apparatus claims with limitations similar to claims 6 and 7, respectively, and, therefore, are similarly rejected as claims 6 and 7, respectively. 

Claims 13, 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Albouze (US 2019/0102924) and Shen et al. (US 2018/0324366) as applied to claim 1 above, and further in view of Rosen et al. (US 2015/0100578).
As per claim 113, Albouze disclose a method implemented on a system including a motion sensor, a front facing camera, a display device, and a processing unit in communication with the other components (Figure 2 and Figure 14, items 1404, 1410, 1416, 1420 and 1440), wherein the method 3comprising: 
once the application is activated:
9activating the front facing camera (Figure 14, item 1440 and [0118]-[0120] where the I/O controllers controls the functions of the device); 
10capturing a selfie or selecting one or more precaptured selfies from a plurality of 12recaptured selfies stored in an image database on the system or in a dedicated image 13database associated with the application using motion based selection processing ([0024] [0025] where the camera captures as selfie; [0028] where the images can be stored; [0031] where data could be stored in the media database);
Removing background 11removingimage data from the captured selfie or the one or more precaptured selfies to form one or more processed selfies ([0056 [0059] where selfie image is removed of background image);  
13capturing current surroundings image data, via the front facing camera, the surroundings image data including environmental data, trigger data, or any combination thereof ([0027] when the camera captures an image the surroundings image is also captured); 
generating a plurality of backgrounds derived from the surroundings data and displaying the backgrounds as selectable background icons in on 17onthe display device ([0060] [0066] where the background images can be saved to and selected from a media database; [0064] where the selfies and background image can be presented as a preview);  
18selecting a particular selectable background icon from the selectable background icons using motion based 19processing ([0059] [0071] where a background could be touch selected; [0109] When the disclosure refers to “select” or “selecting” user interface elements in a GUI, these terms are understood to include clicking or “hovering” with a mouse or other input device over a user interface element, or touching, tapping or gesturing with one or more fingers or stylus on a user interface element); 
 20embedding the one or more processed selfies into or onto the particular selectable background ([0060] [0064] where the GUI can compose the selfie images); and  
21outputting and storing the image in the image database or in the 22dedicated image database ([0065] where the resultant image can be saved; Figure 1, item 110 where the media database stores the images; Figure 11, item 1114; Figure 13, item 1312).  
It is noted Albouze does not explicitly teach
displaying the backgrounds as selectable background icons in on 17onthe display device, and selecting a particular background icon from the selectable background; however, this is known in the art as taught by Shen et al., hereinafter Shen. Shen discloses an image processing method in which a plurality of images could be selected from a plurality of background image icons ([0040] items 502-505).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shen into Albouze because Albouze discloses a method of generating a selfie image and Shen discloses a plurality of background images could be generated and selectable for the purpose of improving the user experience.
It is noted Albouze and Shen do not explicitly teach
 4installing a selfie embedding application on the system; 5generating and displaying an icon representing the application on the display device6o; 7selecting and activating the application icon using motion based processing.
However, this is known in the art as taught by Rosen et al., hereinafter Rosen. Rosen discloses a content capturing method in which a stored application can be used to capture a selfie ([0145] where a selfie icon is displayed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rosen into Albouze and Shen because Albouze and Shen disclose manipulating a selfie image and Rosen discloses the controls to taking a selfie for the purpose of improving the user experience.
Claims 16, 18, 19 and 20 are method claims with limitations similar to claims 6, 3, 4 and 5, respectively, therefore are similarly rejected as claims 6, 3, 4 and 5, respectively.
As per claim 211, Albouze, Shen and Song demonstrated all the elements as disclosed in claim 16, and Albouze further discloses wherein the application is further configured to:  
2prior to embedding, manipulating the one or more processed selfies or background elements to form a modified background ([0066]-[0071] and Figures 8-13 depict the manipulation process), and/or
embedding the one or more processed selfies or the one or more manipulated selfies into or onto the modified background ([0070][0071]).  

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Albouze (US 2019/0102924) and Shen et al. (US 2018/0324366) in view of Rosen et al. (US 2015/0100578), and further in view of Wiesel et al. (US 2019/0050427).
As per claim 114, Albouze, Shen and Rosen demonstrated all the elements as disclosed in claim 13.
It is noted Albouze, Shen and Rosen do not explicitly teach   
2prior to embedding, manipulating one or more elements of the particular background to form 3a modified background; and 4embedding the one or more processed selfies into or onto the modified background. However, this is known in the art as taught by Wiesel. Wiesel discloses a method of generating selfie image where the background image could be modified ([0489] [0490] [0491] where the user-mask image (selfie) and product-mask image (background) are resized, matched and combined).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wiesel into Albouze, Shen and Rosen because Albouze, Shen and Rosen disclose a method of manipulating a selfie image and Wiesel discloses the background image could be manipulated for the purpose of improving user experience.
Claim 15 is a method claim with limitation similar to claim 2, therefore is similarly rejected as claim 2.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Albouze (US 2019/0102924) and Shen et al. (US 2018/0324366) in view of Rosen et al. (US 2015/0100578), and further in view of Lin (EP 3182202A1).
As per claim Page 19SpecificationAD:02001/3IUTLROBERT W. STROZIER, P.L.L.C.C - AtzDSDcn .QS 11a.vD, Q3= I1 n17, Albouze, Shen and Rosen demonstrated all the elements as disclosed in claim 16.
It is noted Albouze, Shen and Rosen do not explicitly teach wherein, in the embedding step, the one or more processed selfies are placed in the particular background based on the trigger data. However, this is known in the art as taught by Lin. Lin discloses a display method in which an image of the selfie person is determined to be displayed in a specific position of a taken photo according to the selfie parameters ([0029] where the selfie parameters are considered as trigger data).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lin into Albouze, Shen and Rosen because Albouze, Shen and Rosen disclose a method of embedding a selfie image on a background and Lin discloses the selfie image could be positioned with a trigger data (selfie parameters) for the purpose of increasing displaying options.

Response to Arguments
Applicant’s arguments, see Amendment, filed April 13, 2022, with respect to the rejection of claim 1 under Albouze (US 2019/0102924) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Albouze (US 2019/0102924) and further in view of Kurakake et al. (JP 08077337); the claim 13 rejection under Albouze in view of Rosen is withdrawn and is replaced with a new ground of rejection with Albouze (US 2019/0102924) and Shen et al. (US 2018/0324366), and further in view of Rosen et al. (US 2015/0100578).
Applicant argues Albouze does not teach 
an interface configured to capture surrounding information or data from the forward and/or rear facing cameras and/or sensors for methods implementing same) and then to generate backgrounds derived from the surroundings information or data, wherein the surrounding information or data includes environmental data, preset data, predefined data, trigger data, or any combination thereof and the backgrounds include real-world people, virtual people, one or more real-world things, one or more virtual things, one or more real- world animals, one or more virtual animals, one or more real- world plants, one or more virtual plants, one or more real-world objects, one or more virtual objects, or combinations thereof. in reply, the Examiner considers Albouze in view of Kurakake and further in view of song el at al. meet the imitations as rejected. Albouze also meet claim 1 limitation where the surrounding image data includes media metadata which includes image location information and image depth data, which are considered environmental data [0031], and a graphical element, which are considered to include preset data, predefined data or trigger data, could be selected for triggering a group selfie mode [0086].
As per claims 2 and 9, Applicant argues Wiesel does not teach “capture surroundings data and use that the surroundings data including environmental data, trigger data, or any combination thereof and generate backgrounds comprising a real environment or a virtual environment derived from the surroundings data and including background elements, wherein the background elements comprising one or more real-world persons, one or more virtual-world persons, one or more real-world things, one or more virtual things, one or more real-world animals, one or more virtual animals, one or more real-world plants, one or more virtual plants, one or more real-world objects, one or more virtual objects, or combinations thereof.” in reply, the Examiner consider Albouze and Kurakake in view of WIesel et al. meet the limitation. 
As per claims 5-7 and 10-12, Applicant argues Wiesel does not teach “capture surroundings data and use that the surroundings data including environmental data, trigger data, or any combination thereof and generate backgrounds comprising a real environment or a virtual environment derived from the surroundings data and including background elements, wherein the background elements comprising one or more real-world persons, one or more virtual-world persons, one or more real-world things, one or more virtual things, one or more real-world animals, one or more virtual animals, one or more real-world plants, one or more virtual plants, one or more real-world objects, one or more virtual objects, or combinations thereof.”  In reply, the Examiner consider Albouze in view of Kurakake et al. meet the limitation.
As per claims 13, 16 and 18-20, Albouze in view of Shen and further in view of Rosen meet the claimed 13, 16 and 18-20 limitations. 
As per claims 14 and 15, Albouze, Shen Rosen et al. and in view of Wiesel et al. meet the limitations as rejected.
As per claim 17, Albouze (US 2019/0102924), Shen and Rosen et al. (US 2015/0100578), and further in view of Lin meet the limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        July 13, 2022